Citation Nr: 0534084	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-29 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for skin cancer, 
including as due to exposure to herbicides.

2.  Entitlement to service connection for arthritis of the 
ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Illinois.

The veteran is currently seeking service connection for 
cancer of the skin as the result of exposure to Agent Orange 
and has also claimed service connection for arthritis of the 
ankles because of his duties during service.  In a separate 
argument, the veteran's representative contends that when the 
RO granted service connection for degenerative joint disease 
of the veteran's knees in January 1971 and rated it under 
Diagnostic Code 5003, the RO in effect granted service 
connection for systemic degenerative joint disease.  The 
Representative claims therefore that service connection is 
already granted for arthritis of the ankles.  

The Board notes that the veteran filed a claim for bursitis 
of the knees in August 1970, shortly after his separation 
from service.  The service medical records showed complaints 
of knee tenderness and swelling with no history of trauma.  A 
VA examination in December 1970 noted the veteran's 
complaints and X-ray examination of the knees demonstrated 
osteoarthritis of the right knee.  The diagnosis was mild 
degenerative joint disease of the knees and service 
connection was granted with a non compensable evaluation 
assigned.  The veteran is now seeking service connection for 
arthritis of his ankles.  The Board finds the contention that 
the RO granted service connection for systemic arthritis in 
1971 is a separate issue from the current claim, is not 
inextricably intertwined with the issue of service connection 
for arthritis of the ankles and is referred to the RO for 
appropriate action.  The Board will proceed with appellate 
consideration of the two issues developed for review. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Skin cancer was not manifested during active service and 
is not shown to be causally or etiologically related to 
herbicide exposure or any other event during active service.

3.  Arthritis of the ankles was not shown in service or with 
in a year of service and is not shown to be related to 
service or an event of service origin.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
service, and is not due to herbicide exposure in service.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Arthritis of the ankles was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
the March 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and the duty to 
obtain examinations or opinions.  

The veteran was specifically advised of the type of evidence 
which would establish the claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The March 
2002 notice identified a broad variety of evidence that he 
could submit or the VA would assist him in obtaining and he 
should identify any evidence he submitted.  A follow-up 
letter was mailed to the veteran in October 2003, in response 
to his request for a hearing, asking whether there was 
additional evidence that had not been previously considered.  
He was essentially asked to submit any evidence he had that 
supported his claim.  38 C.F.R. § 3.159(b)(1) (2005).  The 
veteran responded in October 2003 that there was no 
additional evidence and that his hearing should be scheduled.  
VA treatment records he identified were obtained.  The record 
reflects that the veteran did not showup for his hearing 
scheduled in March 2004 and his request is considered to be 
withdrawn.  More over, in the August 2002 rating, the 
statement of the case provided in August 2003 and the March 
2004 supplemental statement of the case, the RO again 
notified the veteran of the VCAA and the regulations 
pertinent to his service connection claims, informed him of 
the reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that VA's enhanced 
duty to notify under the VCAA has been met. 

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record and has obtained the veteran's service medical 
records, VA medical records, and VA examinations of his skin 
and ankles.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  The Board finds 
that the medical evidence and VA examinations to be 
sufficient competent medical evidence to decide the claim and 
an additional examination at this time is not necessary.  See 
38 C.F.R. § 3.159 (c)(4).   

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and there is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal analysis 

The veteran is seeking service connection skin cancer 
including as due to exposure to herbicides during service and 
also claims entitlement to service connection for arthritis 
of the ankles.  

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Factual Background 

The veteran served on active duty from August 1967 to August 
1970.  He served in combat in Vietnam.  His exposure to Agent 
Orange is presumed and his awards and decorations include the 
Combat Infantry Badge. 

The veteran was seen during service with complaints referable 
to his knees, and other conditions not pertinent to this 
appeal, but there were no complaints or findings of skin 
cancer or an ankle problem.  His service medical records 
including the initial and separation examinations are 
negative for any complaints or findings of skin cancer or an 
ankle disorder.  On the clinical examination for separation 
from service his skin and lower extremities were reported to 
be normal.  

The veteran filed an initial claim for service connection for 
a number of disabilities in August 1970.  There was no 
reference to skin cancer or an ankle disability.  

The veteran was hospitalized by the VA from September to 
October 1970 for a condition not pertinent to this appeal.  
There were no complaints or finding of skin cancer or ankle 
problems.  Physical examination was considered to be 
essentially within normal limits.  A VA examination conducted 
in December 1970 was also negative for the disabilities 
currently at issue.  On examination of his skin he related he 
had breaking out on his feet, but they were healed and at the 
time of examination his skin was essentially normal.  On 
examination of his musculo-skeletal system he had complaints 
concerning his knees and his hip wound, but no ankle 
complaints.  There was no gross swelling, limitation of 
motion, abnormal instability of any of the peripheral joints, 
including the knees.  X-rays of the right knee revealed 
findings compatible with osteoarthritis.  The diagnosis was 
mild degenerative joint disease of the knees.  

In January 1971 the RO granted service connection for mild 
degenerative joint disease of the knees. 

A VA examination was conducted in September 1971.  The 
veteran had complaints of knee symptoms, but there were no 
complaints referable to the ankles.  He had a normal gait and 
was able to walk on his heels and balls of his feet and was 
able to do a full squatting maneuver.

VA treatment records from the 1990's were received.  There 
were no complaints referable to skin cancer or ankle 
problems.  During a VA examination in July 1997 the veteran 
complained of mild to moderate pain in both ankles.  There 
was no reference to any problems or injury in service.  X-ray 
examination revealed mild degenerative change at the 
tibiotalar joints bilaterally.  During a VA examination in 
September 1997 the veteran complained of ankle pain and 
indicated that the complaints dated back about six years.  
More recently, over the past six months, he had constant pain 
in his ankles.  He reported that his work required him to 
stand and after 4-5 hours of standing his ankles and knees 
would begin to hurt.  There was no reference to service.  It 
was noted that X-ray examination revealed degenerative joint 
disease of his bilateral ankles with some osteophyte 
formation.  The examiner noted that as there was no specific 
injury and the veteran had no specific complaints which 
related to his time in service there appeared to be no 
correlation for any service connected injury. 

The veteran filed his current claim for service connection in 
October 2001. 

Additional VA treatment records from the 1990s to 2002 were 
received.  An entry in October 2001 noted possible basal cell 
cancer of the skin.  There was no reference to service.  A VA 
dermatologic examination was conducted in June 2002.  The 
veteran was seen to evaluate his complaints of multiple skin 
cancers. It was noted he had skin cancer formation since 1994 
when he had a shoulder lesion treated.  He also had a scar on 
his forehead where basal cell carcinoma had been removed in 
2002 and had treatment for multiple keratoses which he felt 
were related to skin cancer.  The assessment included basal 
cell carcinoma on the forehead that had been repaired.  There 
was no reference to service or Agent Orange exposure. 

VA treatment records in September 2002 note the veteran had 
multiple skin excisions for basal cell carcinoma of the head 
and neck region.  The veteran's complaints of ankle pain were 
noted in a treatment record in January 2003.  On followup in 
September 2003 it was noted there was no further evidence of 
basal cell, but he was to be reevaluated in six months.  

Analysis:  Skin cancer to include as due to Agent Orange 
exposure

The Board has reviewed all the evidence of record and the 
veteran's assertions in support of his claim for service 
connection for skin cancer.  

Notably, the herbicide presumption of service connection 
attaches only to certain diseases listed in 3.309(e). See 38 
C.F.R. § 3.307(a)(6).  There is no objective medical evidence 
of record showing that the veteran has been diagnosed with 
chloracne or other skin disorder related to Agent Orange and 
therefore, the presumption of service connection does not 
attach.  As such, the Agent Orange law on presumptive service 
connection is inapplicable to this case.

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran's current diagnoses include skin cancer including 
basal cell carcinoma.  This disease was first identified in 
1994, approximately 24 years after service and there were no 
complaints or finding consistent with skin cancer in service 
or for many years thereafter.  While the veteran is 
considered competent to describe any skin problems he has 
had, he is not competent to render a diagnosis of those skin 
problems or the etiology thereof, or to provide a current 
diagnosis thereof.  See See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  In addition, the Secretary of the Department of 
Veteran's Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 
68 Fed. Reg. 27630-27641 (2003).  The veteran has not 
submitted any competent evidence to support his claim that 
his skin cancer is related to service or Agent Orange 
exposure in service.  The record clearly shows that the 
veteran has been treated for the past 10 years for skin 
cancer, particularly basal cell carcinoma, but there is no 
evidence relating this disease to service or Agent Orange 
exposure in service.  The veteran was specifically advised in 
the statement of the case provided in August 2003 and the 
supplemental statement of the case in March 2004 that his 
service medical records were negative for skin cancer and 
that skin cancer was not a condition for which presumptive 
service connection could be granted.  While the veteran has 
maintained that he is still being treated for this condition, 
he has not identified or provided any evidence linking skin 
cancer to service.  Accordingly, service connection is not 
warranted for the veteran's claimed skin cancer on the basis 
that it is due to inservice Agent Orange exposure. 

Service connection may also be established on a direct basis.  
As discussed above, the veteran's service medical records are 
negative for any complaints, findings, treatment, or 
diagnosis of skin cancer.  His separation examination in 
August 1970 was negative for any skin problems and his skin 
was described as within normal limits on clinical evaluation.  
Thus, there is no inservice documentation of any diagnosed 
skin cancer.  VA medical records are likewise negative for 
any evidence of skin cancer until the reported treatment in 
1994, approximately 24 tears after service.  The veteran has 
undergone a number of VA examinations and has received 
treatment for his skin cancer, but there is no evidence 
linking his recurrent skin cancer first noted 24 years after 
service to service or an event of service origin. 

There is no competent medical evidence of any link between 
his current skin cancer and service.  The Board has 
considered the contentions of the veteran and, inasmuch as 
the veteran is offering his own medical opinion and 
diagnoses, notes that the record does not indicate that the 
veteran has any medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board notes that while 
the veteran is competent to report symptoms, he does not have 
medical expertise.  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against 
the veteran's claim that his skin cancer is related to 
service or any event of service origin and it must be denied. 

Analysis: Arthritis of the ankles

The veteran is seeking service connection for arthritis of 
his ankles and claims it is the result of his duties as a 
combat infantryman.  The veteran does not claim he had any 
injury to his ankles in service, but that his arthritis is 
due to the amount of time he was on his feet and the type of 
gear he wore in Vietnam.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service with the military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board accepts that the veteran was on his feet during his 
service in Vietnam and while he is competent to report on the 
symptoms he experienced in service, the Board notes that he 
does not report having any ankle problems or injury during 
service.  The essence of his claim is that the arthritis of 
his ankles is the result of his duties during service.  While 
the Board accepts his assertions, it finds that the weight of 
the competent evidence of record is against his claim. 
Indeed, no ankle injury or complaints were noted during 
service and the veteran has not contended otherwise.  The 
physical examination for separation from service was negative 
for complaints or findings of ankle problems and the clinical 
evaluation was within normal limits.  Shortly after service, 
in August 1970, the veteran filed a claim for service 
connection for a number of disabilities, but made no mention 
of having any ankle problems from service.  The VA 
examination conducted in December 1970 was negative for any 
ankle complaints while noting and evaluating his knee 
complaints.  There was no gross swelling, limitation of 
motion or instability of any of his peripheral joints 
including his knees.  It would seem that had he any ankle 
complaints they would have been discussed or observed during 
this evaluation.  On another VA examination of his knees in 
September 1971, it was noted that he had a normal gait and 
was able to walk on his heels and the balls of his feet.  
Once again, if would seem that these findings would reflect 
no ankle problems because, if he was experiencing ankle 
difficulty, it would seem that they would have been observed 
or discussed during this evaluation, especially on testing of 
his gait and walking.  This evidence weighs against his 
claim.  

The evidence reflects that the veteran first complained of 
ankle problems during a VA examination in July 1997.  He 
complained of mild to moderate ankle pain at night and X-ray 
examination revealed mild degenerative changes at the 
tibiotalar joints bilaterally.  On VA examinations in 
September 1997 his complaints included ankle pain for the 
past 5-6 years that had become constant in the past six 
months. X-ray examination demonstrated degenerative joint 
disease of his bilateral ankles with some osteophyte 
formation.  He did not describe any problems from service, 
but noted that his job required him to stand and after 4-5 
hours his ankles and knees would hurt.  The examiner noted 
there was no specific injury and he had no specific 
complaints which relate to service.  The conclusion was there 
was no apparent correlation for any service connected injury.  

While the Board has considered the veteran's assertions 
relating his arthritis to his duties in service, he is not a 
medical professional and there is no competent medical 
evidence supporting a nexus between his duties during service 
and his first complaints of arthritis of the ankles in the 
early 1990's, six years prior to his complaints in 1997, or 
about 20 years after service.  In fact, he had no ankle 
complaints or problems in service or on examination shortly 
after service and the examiner in 1997 noted no complaints of 
an injury in service and concluded there was no relationship 
to service.  As the weight of the evidence is against his 
claim, the benefit-of-the-doubt rule is not for application.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
The preponderance is against the veteran's claim, and it must 
be denied.


ORDER

Entitlement to service connection for skin cancer, including 
as due to exposure to herbicides is denied.

Entitlement to service connection for arthritis of the ankles 
is denied.


____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


